Citation Nr: 0311771	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  00-22 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
peptic ulcer disorder.  

2.  Entitlement to a compensable rating for perianal abscess.  

3.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1954 to June 1956.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a December 1996 
rating decision by the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In October 2002, the veteran testified at a personal 
hearing before the undersigned.  A copy of the transcript of 
that hearing is of record.


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  The VCAA is applicable to 
all claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
record does not show the veteran has been adequately notified 
of the provisions of the VCAA.  The record also shows 
additional medical evidence has been added to the claims file 
since the October 2000 supplemental statement of the case 
(SSOC) which has not been considered by the RO, and the 
veteran has not waived such consideration.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2)(ii), a 
regulation which had allowed the Board to provide the 
requisite VCAA notice without remanding such matters to the 
RO.  Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, __F.3d__, Nos. 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003).  

Accordingly, the Board has no recourse but to REMAND the case 
to the RO for the following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should also advise him of 
the evidence necessary to substantiate 
his claims, what the evidence of record 
shows, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should then review the claim 
in light of all additional evidence 
received since the October 2000 SSOC.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
the RO should issue an appropriate SSOC.  
The veteran and his representative should 
have the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, __F.3d__, Nos. 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003).

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


